     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 1 of 12 Page ID #:1418




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                     EASTERN DIVISION
11   HELEN T.,1                                 ) Case No. 5:19-cv-01773-JDE
                                                )
12                                              )
                          Plaintiff,            ) MEMORANDUM OPINION AND
13                                              )
                                                ) ORDER
                     v.                         )
14                                              )
     ANDREW SAUL,                               )
15                                              )
     Commissioner of Social Security,           )
16                                              )
                                                )
17                        Defendant.            )
18
19         Plaintiff Helen T. (“Plaintiff”) filed a Complaint on September 16, 2019,
20   seeking review of the Commissioner’s denial of her application for disability
21   insurance benefits (“DIB”). The parties filed a Joint Motion (“Jt. Mtn.”)
22   regarding the sole issue in dispute on May 19, 2020. The matter is now ready
23   for decision.
24   ///
25
26         1
             Plaintiff’s name has been partially redacted under Fed. R. Civ. P. 5.2(c)(2)(B)
27   and the recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
28
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 2 of 12 Page ID #:1419




 1                                           I.
 2                                  BACKGROUND
 3         Plaintiff protectively filed her application for DIB on November 13, 2015,
 4   alleging disability commencing on February 18, 2012. Administrative Record
 5   (“AR”) 15, 161-67. On August 1, 2018, after her application was denied
 6   initially (AR 51-64) and upon reconsideration (AR 66-77), Plaintiff, represented
 7   by counsel, testified before an Administrative Law Judge (“ALJ”), as did a
 8   vocational expert. AR 29-50.
 9         On September 28, 2018, the ALJ issued a written decision concluding
10   Plaintiff was not disabled. AR 12-25. The ALJ found Plaintiff had not engaged
11   in substantial gainful activity since her alleged onset date and had severe
12   impairments of seizure disorder, Human Immunodeficiency Virus (HIV)
13   infection, asthma, hypertension, and obesity. AR 17. The ALJ also found
14   Plaintiff did not have an impairment or combination of impairments that met
15   or medically equaled a listed impairment and had the residual functional
16   capacity (“RFC”) to perform light work except she: (1) can perform all postural
17   maneuvers occasionally, including, climbing, balancing, stooping, kneeling,
18   crouching, and crawling; and (2) can frequently work in environments with
19   pulmonary irritants, such as dust, odors, fumes, and gases. AR 20.
20         The ALJ further found that Plaintiff could perform her past relevant work
21   as a budget clerk (Dictionary of Occupational Titles 216.382-022) because that
22   work did not require the performance of work-related activities precluded by
23   her RFC. AR 24. Thus, the ALJ found Plaintiff was not under a “disability,” as
24   defined in the Social Security Act, from the alleged onset date of February 18,
25   2012 through the date last insured. AR 25.
26         Plaintiff’s request for review of the ALJ’s decision by the Appeals
27   Council was denied, making the ALJ’s decision the Commissioner’s final
28   decision. AR 1-6.
                                             2
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 3 of 12 Page ID #:1420




 1                                           II.
 2                                LEGAL STANDARDS
 3         A.    Standard of Review
 4         Under 42 U.S.C. § 405(g), this Court may review the Commissioner’s
 5   decision to deny benefits. The ALJ’s findings and decision should be upheld if
 6   they are free from legal error and supported by substantial evidence based on
 7   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
 8   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
 9   Substantial evidence means such relevant evidence as a reasonable person
10   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
11   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
12   preponderance. Id. To determine whether substantial evidence supports a
13   finding, the reviewing court “must review the administrative record as a whole,
14   weighing both the evidence that supports and the evidence that detracts from
15   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
16   Cir. 1998). “If the evidence can reasonably support either affirming or
17   reversing,” the reviewing court “may not substitute its judgment” for that of
18   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
19   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
20   rational interpretation, [the court] must uphold the ALJ’s findings if they are
21   supported by inferences reasonably drawn from the record.”).
22         Lastly, even if an ALJ errs, the decision will be affirmed where such
23   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
24   the ultimate nondisability determination,” or if “the agency’s path may
25   reasonably be discerned, even if the agency explains its decision with less than
26   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
27
28
                                              3
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 4 of 12 Page ID #:1421




 1         B.    Standard for Determining Disability Benefits
 2         When the claimant’s case has proceeded to consideration by an ALJ, the
 3   ALJ conducts a five-step sequential evaluation to determine at each step if the
 4   claimant is or is not disabled. See Ford v. Saul, 950 F.3d 1141, 1148-49 (9th
 5   Cir. 2020); Molina, 674 F.3d at 1110.
 6         First, the ALJ considers whether the claimant currently works at a job
 7   that meets the criteria for “substantial gainful activity.” Molina, 674 F.3d at
 8   1110. If not, the ALJ proceeds to a second step to determine whether the
 9   claimant has a “severe” medically determinable physical or mental impairment
10   or combination of impairments that has lasted for more than twelve months.
11   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
12   impairments render the claimant disabled because they “meet or equal” any of
13   the listed impairments set forth in the Social Security Regulations at 20 C.F.R.
14   Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec. Admin.,
15   807 F.3d 996, 1001 (9th Cir. 2015) (as amended). If the claimant’s impairments
16   do not meet or equal a listed impairment, before proceeding to the fourth step
17   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
18   sustained basis despite the limitations from her impairments. See 20 C.F.R.
19   § 404.1520(a)(4); Social Security Ruling (“SSR”) 96-8p.
20         After determining the claimant’s RFC, the ALJ proceeds to the fourth
21   step and determines whether the claimant has the RFC to perform her past
22   relevant work, either as she “actually” performed it when she worked in the
23   past, or as that same job is “generally” performed in the national economy. See
24   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
25   perform her past relevant work, the ALJ proceeds to a fifth and final step to
26   determine whether there is any other work, in light of the claimant’s RFC, age,
27   education, and work experience, that the claimant can perform and that exists
28   in “significant numbers” in either the national or regional economies. See
                                             4
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 5 of 12 Page ID #:1422




 1   Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999). If the claimant can do
 2   other work, she is not disabled; but if the claimant cannot do other work and
 3   meets the duration requirement, the claimant is disabled. See id. at 1099.
 4         The claimant generally bears the burden at each of steps one through
 5   four to show she is disabled, or she meets the requirements to proceed to the
 6   next step; and the claimant bears the ultimate burden to show she is disabled.
 7   See, e.g., Ford, 950 F.3d at 1148; Molina, 674 F.3d at 1110; Johnson v.
 8   Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995). However, at step five, the ALJ has
 9   a limited burden of production to identify representative jobs that the claimant
10   can perform and that exist in “significant” numbers in the economy. See Hill v.
11   Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
12                                          III.
13                                    DISCUSSION
14         The parties present one disputed issue: whether the ALJ’s finding of no-
15   severe mental impairment is supported by substantial evidence and free of legal
16   error. Jt. Mtn. at 4.
17         A.     Applicable Law
18         At step two of the sequential evaluation, the ALJ determines whether the
19   claimant has a severe, medically determinable impairment or combination of
20   impairments that meets the durational requirement. See 20 C.F.R.
21   § 404.1520(a)(4)(ii). In assessing severity, the ALJ must determine whether the
22   claimant’s medically determinable impairment or combinations of
23   impairments significantly limits her ability to do basic work activities. See
24   Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005). Step two is a “de
25   minimis screening device [used] to dispose of groundless claims.” Id. at 687
26   (alteration in original) (citation omitted). An impairment or combination of
27   impairments may be found “not severe only if the evidence establishes a slight
28   abnormality that has no more than a minimal effect on an individual’s ability
                                             5
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 6 of 12 Page ID #:1423




 1   to work.” Id. at 686 (citation omitted). The ALJ “may find that a claimant
 2   lacks a medically severe impairment or combination of impairments only when
 3   [that] conclusion is ‘clearly established by medical evidence.’” Id. at 687
 4   (quoting SSR 85-28).
 5         B.     Analysis
 6         As noted, the ALJ found that Plaintiff had several severe physical
 7   impairments: seizure disorder, HIV infection, asthma, hypertension, and
 8   obesity. AR 17. Although the ALJ also found that Plaintiff had a medically
 9   determinable mental impairment of affective disorder, he concluded that this
10   impairment did not cause more than minimal limitation in Plaintiff’s ability to
11   perform basic mental work activities and was therefore not severe. AR 17-19.
12   The ALJ considered the four functional areas known as the “paragraph B”
13   criteria and found that Plaintiff had no limitation in all four broad functional
14   areas: understanding, remembering, or applying information; interacting with
15   others; concentrating, persisting, or maintaining pace; and adapting or
16   managing oneself. Id.
17         In reaching this step two finding, the ALJ relied on the opinion of state
18   agency consultant Dr. Adrianne Gallucci, Psy. D., who concluded that
19   Plaintiff’s mental impairments were nonsevere. The ALJ found this opinion
20   was consistent with the medical evidence showing no ongoing treatment for
21   mental impairments and “normal mental functioning.” AR 19. The ALJ gave
22   “less weight” to the opinions of state agency consultant Dr. H. Amado, M.D.
23   and examining consultant Dr. Margaret Donohue, Ph.D., concluding that the
24   record did not contain reliable evidence consistent with limitations offered by
25   these physicians. AR 18-19. Dr. Amado opined that Plaintiff had moderate
26   restrictions of activities of daily living; moderate difficulties in maintaining
27   social functioning; moderate difficulties in maintaining concentration,
28   persistence, or pace; and no episodes of decompensation. AR 56-57. Dr.
                                              6
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 7 of 12 Page ID #:1424




 1   Amado concluded that Plaintiff was able to learn and retain at least simple
 2   instructions clearly explained; able to implement at least simple instructions on
 3   a consistent basis; was best restricted to low-stress nonpublic settings away from
 4   noise and crowds; and was able to adapt to routine changes in the work setting.
 5   AR 61-62. Dr. Donohue performed a consultative psychological evaluation on
 6   January 28, 2016. AR 975-80. She reported that Plaintiff appeared “to put forth
 7   an exceptionally poor effort in the range of malingering” during the evaluation
 8   and diagnosed malingering and at least borderline intellect. AR 980. Dr.
 9   Donohue concluded that Plaintiff should be able to understand, remember, and
10   carry out short, simplistic instructions with no difficulty; make simplistic work-
11   related decisions without special supervision with no difficulty; comply with job
12   rules such as safety and attendance with no difficulty; would have mild
13   difficulty responding to change in a normal workplace setting; and Plaintiff was
14   not able to manage finances on her own behalf. Id.
15         Plaintiff asserts that the ALJ improperly relied on Dr. Gallucci’s opinion
16   over Drs. Amado and Donohue. Jt. Mtn. at 11-12. She maintains that because
17   Dr. Gallucci’s opinion is not based on any additional findings or evidence not
18   considered by Dr. Amado, there is simply a difference of opinion, which does
19   not constitute substantial evidence. Id. at 11. The Court disagrees.
20         The ALJ set forth specific and legitimate reasons for rejecting the opinion
21   of Drs. Amado and Dr. Donohue. The opinion of a non-treating or non-
22   examining physician may serve as substantial evidence when the opinion is
23   consistent with independent clinical findings or other evidence in the record.
24   Thomas v. Barnhart, 278 F.3d 948, 957 (9th Cir. 2002); Saelee v. Chater, 94
25   F.3d 520, 522 (9th Cir. 1996) (per curiam) (as amended). Here, the ALJ gave
26   less weight to Drs. Amado and Donohue because these opinions were not
27   supported by the evidence in the record, which revealed Plaintiff discontinued
28   the prescribed medication for her mental impairment because she was
                                             7
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 8 of 12 Page ID #:1425




 1   uncomfortable with the number of medications she was taking, the lack of
 2   neurological testing to account for her test performance during the consultative
 3   examination, the lack of ongoing treatment for a mental impairment, no history
 4   of psychiatric hospitalizations, and psychological examinations during
 5   treatment that did not produce findings of significant limitations associated
 6   with a mental impairment. AR 17-19. As the ALJ explained, the results of Dr.
 7   Donohue’s consultative examination, which were cited by Dr. Amado, were
 8   unreliable due to Plaintiff’s lack of effort and inconclusive as to Plaintiff’s
 9   retained mental function, evidenced by her failing at preschool level tests, but
10   exhibiting abilities in other forms. AR 18-19. The ALJ specifically noted Dr.
11   Donohue’s finding that Plaintiff “malingered throughout the examination.” AR
12   18. The ALJ also noted that “objective studies to support the presence of a
13   neurological abnormality did not find anything to account for the test
14   performance during the consultative examination.” AR 19. While the Court
15   agrees with Plaintiff that results of neurological testing do not necessarily
16   demonstrate “the absence of a mental impairment” (Jt. Mtn. at 12), the absence
17   of a neurological explanation for the inconsistent test results supports the
18   conclusion that the results were due to malingering and a lack of effort by
19   Plaintiff during the examination.
20         In rejecting the opinions of Drs. Amado and Donohue, the ALJ also
21   cited numerous medical records reflecting that Plaintiff’s treating physicians
22   repeatedly reported normal mental functioning. See AR 19, 889 (noting that
23   Plaintiff’s mood, affect, and behavior were normal), 927 (noting Plaintiff’s
24   judgment and thought content were normal), 946 (noting Plaintiff’s mood and
25   affect were normal), 992 (noting that Plaintiff reported being nervous/anxious,
26   but on physical examination, she had a normal mood and affect), 1142 (noting
27   that Plaintiff was negative for depression), & 1332 (noting that Plaintiff
28   appeared well, alert, and oriented and her mood and affect were normal).
                                               8
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 9 of 12 Page ID #:1426




 1   Plaintiff claims that the ALJ’s “random citations” to Plaintiff’s psychological
 2   testing done as part of physical examinations for ailments unrelated to her
 3   mental condition do “not lend support to the conclusion of nonsevere
 4   impairment,” particularly where “the ALJ omit[ted] the comprehensive mental
 5   status examinations in the record that confirm that [Plaintiff] suffered from
 6   major depression, recurrent, moderate and anxiety.” Jt. Mtn. at 12.
 7         The mere diagnosis of a mental impairment, however, is insufficient to
 8   establish a severe impairment. See Febach v. Colvin, 580 F. App’x 530, 531
 9   (9th Cir. 2014) (“[D]iagnosis alone is insufficient for finding a ‘severe’
10   impairment, as required by the social security regulations.”); Grace E. F. v.
11   Saul, 2019 WL 6135029, at *5 (C.D. Cal. Nov. 19, 2019) (explaining that “[t]he
12   existence of an impairment, diagnosis, or symptoms does not equate to a
13   significant limitation in the ability to perform work activities”; “standing alone,
14   a mere diagnosis is insufficient to demonstrate severity at Step Two”). The
15   record supports the ALJ’s finding that Plaintiff’s mental impairment was not
16   severe, such that it did not significantly limit her from performing work
17   activities during the relevant time. The ALJ discussed that Plaintiff had been
18   diagnosed with an affective disorder, but noted that she stopped taking
19   prescribed medication for her mental impairment because she was
20   uncomfortable with the number medications she was taking, was not receiving
21   any ongoing treatment for her mental impairment, and had no history of
22   psychiatric hospitalization. AR 17-18. At the administrative hearing, Plaintiff
23   testified that she gets “a little anxiety” “every now and then.” AR 44. Similarly,
24   Plaintiff’s treating physicians did not report any specific, significant functional
25   limitations associated with a mental impairment. To the contrary, as the ALJ
26   noted, Plaintiff’s treating physicians indicated that Plaintiff presented at her
27   appointments appearing well, alert, oriented, with normal behavior, judgment
28   and thought content, and with a normal mood and affect. AR 19, 314, 889,
                                              9
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 10 of 12 Page ID #:1427




 1   927, 946, 952, 966, 968, 972, 1142, 1332. Although, as Plaintiff notes, she
 2   received mental health treatment for anxiety and depression from Dr. Michael
 3   Quines, M.D., between 2012 and 2014 (AR 374 (4/26/12 initial psychiatrist
 4   evaluation), 413 (6/26/12 progress note), 437 (9/17/12 progress note), 509
 5   (1/25/13 progress note), 516 (5/7/13 progress note), 524 (5/24/13 progress
 6   note), 574 (5/13/14 progress note)), these medical records reflect only a few
 7   infrequent visits, with significant lapses up to a year between visits. The Court
 8   concludes that the ALJ adequately considered the medical evidence in
 9   concluding that Plaintiff’s mental impairment was not severe. See Malloy v.
10   Colvin, 664 F. App’x 638, 641 (9th Cir. 2016) (concluding that substantial
11   evidence supported the ALJ’s step two finding where the record showed
12   “minimal and inconsistent treatment” for psychological symptoms); see also
13   Lasich v. Astrue, 252 F. App’x 823, 825 (9th Cir. 2007) (rejecting plaintiff’s
14   contention that the ALJ should have found her depression and anxiety were
15   severe impairments where the plaintiff provided little evidence of significant
16   psychiatric or psychological findings and had not been regularly treated by a
17   licensed psychologist or psychiatrist or received regular mental health
18   counseling or therapy); Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir. 1997)
19   (explaining that, at step two, the claimant “must show more than the mere
20   presence of a condition or ailment”).
21         Finally, Plaintiff contends that “the ALJ’s error is compacted by the fact
22   that if the determination of State agency physicians were properly applied
23   initially by the administration, [her] case would have never reached this point.”
24   According to Plaintiff, based on the initial state agency conclusions, 20 C.F.R.
25   Appendix 2 of Subpart P of Part 404, Medical-Vocational Rule 202.06 should
26   have been applied, compelling a finding of disability. Plaintiff maintains that,
27   although the Administration cited to Rule 202.06, it reached the opposite
28   conclusion, which was a “clear and blatant mistake.” Jt. Mtn. at 13-14.
                                             10
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 11 of 12 Page ID #:1428




 1            To the extent Plaintiff seeks review of the initial decision, that
 2   determination is beyond the Court’s review. Judicial review of decisions of the
 3   Commissioner of Social Security are governed by 42 U.S.C. § 405(g), which
 4   limits the Court’s jurisdiction in a case challenging the denial of social security
 5   benefits to reviewing the “final decision of the Commissioner.” 42 U.S.C.
 6   § 405(g); Harris v. Colvin, 2014 WL 1095941, at *1 (C.D. Cal. Mar. 17, 2014).
 7   The initial determination about a claimant’s entitlement to benefits is only the
 8   first step in the administrative review process to obtain a judicially reviewable
 9   final decision. See 20 C.F.R. §§ 404.900(a). Only after completing the steps of
10   the administrative review process will a final decision be made; a claimant may
11   then request judicial review by filing an action in federal court. Id.
12            To the extent that Plaintiff contends that the ALJ’s decision was
13   impacted by some earlier state agency proceeding, Plaintiff has not set forth
14   sufficient evidence or argument for the Court to substantively rule on this issue
15   given the constraints of Section 405(g). See Greenwood v. F.A.A., 28 F.3d 971,
16   977 (9th Cir. 1994) (reviewing court will “review only issues which are argued
17   specifically and distinctly”); see also United States v. Graf, 610 F.3d 1148, 1166
18   (9th Cir. 2010) (“Arguments made in passing and not supported by citations to
19   the record or to case authority are generally deemed waived”); Townsend v.
20   Monster Beverage Corp., 303 F. Supp. 3d 1010, 1036 (C.D. Cal. 2018) (“The
21   Court’s role is not to make or develop arguments on behalf of the parties, and . .
22   . failure to present cogent arguments is enough to deny these objections”);
23   Fondell v. Berryhill, 2018 WL 2181624, at *4 (W.D. Wash. May 11, 2018)
24   (court could not find error based on “vague and nonspecific argument”).
25            In sum, the Court finds that the ALJ’s determination regarding Plaintiff’s
26   mental impairment was supported by substantial evidence and was free of legal
27   error.
28
                                                11
     Case 5:19-cv-01773-JDE Document 20 Filed 06/05/20 Page 12 of 12 Page ID #:1429




 1                                        IV.
 2                                     ORDER
 3         IT THEREFORE IS ORDERED that Judgment be entered affirming
 4   the decision of the Commissioner and dismissing this action with prejudice.
 5
 6
     Dated: June 05, 2020                       ___________________________
 7                                              JOHN D. EARLY
 8                                              United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           12
